 


116 HRES 516 EH: 
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 516 
In the House of Representatives, U. S., 
 
July 24, 2019 
 
RESOLUTION 
 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: Committee on Science, Space, and Technology:Mr. Rooney of Florida.

 
 
Cheryl L. Johnson,Clerk. 
